      CASE 0:15-cv-03740-PJS-LIB Document 720 Filed 01/27/20 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Shannon Miller,                                          Case No. 15-cv-3740 (PJS/LIB)

                      Plaintiff,

       v.                                                           ORDER

The Boards of Regents of the
University of Minnesota,

                      Defendant.


       This matter comes before the undersigned United States Magistrate Judge pursuant to a

general assignment made in accordance with the provisions of 28 U.S.C. § 636, and upon

Plaintiff’s Motion for Further Consideration of Sealing. [Docket No. 693]. The Court took

Plaintiff’s Motion under advisement on the written submissions. (Order [Docket No. 699]).

       For the reasons discussed below, Plaintiff’s Motion for Further Consideration of Sealing,

[Docket No. 693], is TERMED. All documents currently under seal in the present case may

remained under continued seal absent further Order of this Court.

I.     Background

       Plaintiff initiated the present case on September 28, 2015, by filing her Complaint.

[Docket No. 1]. At the conclusion of a jury trial, on March 15, 2018, the jury returned a verdict

in Plaintiff’s favor. (Minutes [Docket No. 571]).

       On February 13, 2019, the Honorable Patrick J. Schiltz issued an Order, [Docket No.

615], resolving the parties’ disputes regarding monetary damages and Plaintiff’s request for

“reinstatement or front pay.” (Order [Docket No. 615]). That same day, Judgment was entered in

Plaintiff’s favor. (Judgment [Docket No. 616]).
        CASE 0:15-cv-03740-PJS-LIB Document 720 Filed 01/27/20 Page 2 of 4


        On February 27, 2019, Plaintiff filed a Motion for Attorney Fees and Nontaxable Costs.

[Docket No. 618]. In the motion practice surrounding Plaintiff’s Motion for Attorney Fees, the

parties filed several documents under temporary seal.

        On March 13, 2019, Plaintiff filed a “Motion to Amend the Judgment to Award Pre-

Judgment and Post-Judgment Interest.” [Docket No. 624]. On March 13, 2019, Defendant filed

its “Renewed Motion for Judgment as a Matter of Law, a New Trial, or Remittitur.” [Docket No.

628].

        On June 14, 2019, the parties filed their operative Joint Motion Regarding Continued

Sealing. [Docket No. 690]. In their Joint Motion Regarding Continued Sealing, the parties sought

to keep under continued seal several documents filed in the motion practice surrounding

Plaintiff’s Motion for Attorney Fees.

        On July 23, 2019, the undersigned issued an Order granting in part and denying in part

the parties’ Joint Motion Regarding Continued Sealing. (Order [Docket No. 691]). Specifically,

the Court found that, at that initial stage, Docket Nos. 645, 647, 649, 651, 651-1, 653, 655, 655-

1, 662, 666, 666-1, 677, 678, 682, 682-1, 682-2, 684, 686, and 688 did not warrant being placed

under continued seal.

        Thereafter, pursuant to Local Rule 5.6, Plaintiff filed her Motion for Further

Consideration of Sealing. [Docket No. 693]. Through this Motion, Plaintiff requested the Court

reconsider its decision to unseal several of the documents filed in the motion practice

surrounding Plaintiff’s Motion for Attorney Fees. Defendant does not oppose Plaintiff’s request.

        On September 6, 2019, Judge Schiltz issued an Order granting in part and denying in part

Defendant’s Motion for Judgment as a Matter of Law, and New Trial, or Remittitur. (Order

[Docket No. 699]). Specifically, Judge Schiltz “conditionally grant[ed] a new trial on the issue of

past non-economic damages.” (Id. at 54). Judge Schiltz permitted Plaintiff a period of time to

                                                2
      CASE 0:15-cv-03740-PJS-LIB Document 720 Filed 01/27/20 Page 3 of 4


decide “whether she will remit $2,250,000 of the jury’s $3,000,000 award of past non-economic

damages.” (Id.). Judge Schiltz explained that “[i]f plaintiff chooses to remit, the Court will enter

judgment. If plaintiff chooses not to remit, the Court will schedule a new trial on the issue of past

non-economic damages.” (Id. at 54–55).

       On September 30, 2019, Plaintiff filed a letter informing the Court that she “accept[ed]

the court’s order in its entirety” and she had chosen to remit the amount directed. (Letter [Docket

No. 702]).

       On September 30, 2019, Judge Schiltz issued an Order for Amended Judgment. [Docket

No. 703]. Immediately thereafter, also on September 30, 2019, the Clerk of Court issued an

Amended Judgment in Plaintiff’s favor. [Docket No. 704].

II.    Plaintiff’s Motion for Further Consideration of Sealing. [Docket No. 693].

       Plaintiff’s Motion seeks an Order of this Court maintaining Docket Nos. 645, 647, 649,

651, 653, 655, 655-1, 662, 666, 666-1, 677, 678, 682, 682-1, 682-2, 684, 686, and 688 under

continued seal. Plaintiff makes this request pursuant to Local Rule 5.6. Defendant does not

oppose Plaintiff’s request.

       The procedure for documents filed under temporary seal is governed by Local Rule 5.6.

The current version of Local Rule 5.6 provides that “[a] document that is under temporary seal at

the time that he case is disposed of—such as by remand, transfer, dismissal, or entry of

judgment—will remain sealed unless the court order otherwise.” LR 5.6(d)(1)(C). The 2018

Advisory Committee Note to LR 5.6 explains that if the case is “disposed of” before the

procedural process provided for in Local Rule 5.6 has “run its course,” then the documents under

temporary seal at that time remain under continued seal absent further Order of the Court.

       In the present case, the documents which Plaintiff now seeks to maintain under continued

seal were filed on April 5, 2019, and May 24, 2019. Judge Schiltz issued his Order for Amended

                                                 3
         CASE 0:15-cv-03740-PJS-LIB Document 720 Filed 01/27/20 Page 4 of 4


Judgment, and final Amended Judgment was entered, on September 30, 2019. Accordingly,

pursuant to Local Rule 5.6, all documents under seal on September 30, 2019, are to remain under

seal absent further Order of the Court.

          Therefore, Plaintiff’s Motion for Further Consideration of Sealing, [Docket No. 693], is

termed, and all documents currently under temporary seal in the present case, including those

documents at issue in Plaintiff’s Motion, will remain under continued seal. 1

III.      Conclusion

          Therefore, for the foregoing reasons, and based on all of the files, records, and

proceedings herein, IT IS HEREBY ORDERED THAT:

       1. Plaintiff’s Motion for Further Consideration of Sealing, [Docket No. 693], is TERMED;

          and

       2. All documents currently under temporary seal in the present case will remain under

          continued seal absent further Order of the Court.




Dated: January 27, 2020                                                  s/Leo I. Brisbois
                                                                         Hon. Leo I. Brisbois
                                                                         U.S. MAGISTRATE JUDGE




1
  Although these documents are being permitted to remain under continued seal, that permission is procedural in
nature. As explained above, the procedure provided for by Local Rule 5.6 provides that the documents remain under
continued seal absent further Order of the Court. Should a party or non-party, in the future, seek to unseal any of the
documents at issue, the parties should not view the present Order as a basis to argue the documents should remain
sealed.

                                                          4
